DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment

This action is in response to the Amendment filed on 5/16/2022.
Claims 210-224 and 226-229 are pending.
Response to Arguments
Applicant's arguments with respect to claims 210-224 and 226-229 have been considered but are moot in view of the new grounds of rejection as necessitated by the amendment. 
Objections to the Drawing 
In view of the new submission of drawings, the objection is now withdrawn.
Claim Rejections - 35 U.S.C. 112(b) 
In view of the amendment the rejection is now withdrawn.
Page 7 of 10 Claim Rejections - 35 U.S.C. 103 
Aghassian andYakolev 

Applicant has amended claim 210 to recite in part, "wherein the periodic security signal is used by the first implantable device in a calibration routine to ensure that at least one of a timing of the neuromodulation is maintained to a desired specification or the first transmission signal is operating within an expected quality range, and wherein the medical apparatus is configured to enter a warning state when one or more of the following conditions occur: the first implanted device does not reply to the periodic security signal; the first implanted device does not receive the periodic security signal; and combinations thereof.
In view of the amendments and arguments and upon further search and consideration, the claims are now rejected as discussed in the current office action below.
Aghassian, Yakolev, and Hill and Aghassian, Yakolev, and Banna 

Due to the rejections of amended independent claim 210 as discussed below, the rejections for the dependent claims have been maintained. 
Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







Claims 210- 214, 216-219 and 226-229 are rejected under 35 U.S.C. 103 as being unpatentable over Aghassian (U.S. Patent Application Publication Number: US 2010/0137948 A1, hereinafter “Aghassian”- PREVIOUSLY CITED) in view of Yakolev (U.S. Patent Application Publication Number: US 2013/0215979 A1, hereinafter “Yakolev” - PREVIOUSLY CITED) and further in view of Greene et al (U.S. Patent Application Publication Number: US 2014/0266774 A1, hereinafter “Greene”).
Regarding claims 210, 212 and 216, Aghassian teaches a medical apparatus (e.g. Figs. 1,2,4 [0011], [0027],[0028]) for a patient, comprising: 
an external system (e.g. 16, 18 Fig.1, i.e. portable charger e.g. 50 Fig. 4) configured to transmit one or more transmission signals, each transmission signal comprising at least power or data (e.g. [0028],[0032],[0033], [0042]); and 
an implantable system (i.e. IPG, e.g. 14 Fig. 1, 4) configured to receive the one or more transmission signals from the external system (e.g. [0028],[0032],[0033]); 
wherein the external system comprises a first external device (e.g. 50 Fig. 4) comprising: 
at least one external antenna (e.g. 82 Fig 4) configured to transmit a first transmission signal to the implantable system, the first transmission signal comprising at least power or data (e.g. [0042]), wherein the first external device transmits a security signal periodically to the first implantable device (e.g. [0054] i.e. the processor 100 sweeps the frequency of the electrical current input to the coil 82 in the range from 115 KHz to 77 KHz at 100 Hz intervals, Note: the claim does not recite what the security signal is); and 
wherein the implantable system comprises a first implantable device (e.g. 14 Fig. 4) comprising: 
at least one implantable antenna (e.g. 84 Fig. 4) configured to receive the first transmission signal from the first external device (e.g. [0043]); 
at least one implantable transmission module (e.g. 104 Fig. 4)  configured to transmit data to the external system, (e.g. [0045],[0048],[0049], the back telemetry circuit detects charge completion of the battery 88 and modulates the secondary load and  changes the rectifier 86 into a half wave rectifier which results in an increase in V1 at coil 82 which is detected by the charge detection circuitry and the processor receives this V1 and operates the bar charge indicator to indicate that the battery of the IMD is fully charged. Therefore data is transferred back to the external system by varying the secondary load); and 
wherein the medical apparatus is configured to at least one of neuromodulate tissue or record patient information (e.g. [0011] i.e. neurostimulation device and therefore the medical apparatus is configured to neuromodulate tissue), 
and wherein the medical apparatus is configured to enter a warning state if one or more of the following conditions occur: the first implanted device does not reply to the periodic security signal; the first implanted device does not receive the periodic security signal; and combinations thereof (e.g. [0046],[0061] Aghassian teaches that the external device provides an indication when there is misalignment between the external coil and the internal coil and therefore they teach that the medical apparatus enters a warning state if there is misalignment or if there isn’t enough charge in the battery).Page 2 of 6 4823-1328-8702 Appl. No. 16/266,822 Attorney Docket No. 47476-704.302 Amdt. dated November 8, 2021 
Aghassian does not specifically teach that the medical apparatus is configured to have a variable load connected to the at least one implantable antenna, wherein data is transmitted by varying the load and wherein the medical apparatus is configured to provide asynchronous transfer of data using amplitude shift keying (ASK) between the external system and the implantable medical device. 
Further while Resp. to Office Action of October 7, 2021Aghassian teaches that the  processor sweeps the frequency at different intervals and the depth at which the implantable medical device is implanted is calculated (e.g. [0054],[0055]) and then a calibration routine is performed based on the periodic signals (i.e. additional data points may be added and the pre-calibrated table is stored in memory e.g. [0056]-[0058]), they do not specifically teach that the periodic security signal is used by the first implantable device in a calibration routine to ensure that at least one of a timing of the neuromodulation is maintained to a desired specification or the first transmission signal is operating within an expected quality range. 
Yakolev teaches a method and apparatus for efficient communication with implantable medical devices and also teach that it is well known to use an asynchronous modulation scheme such as amplitude shift keying (ASK) to transfer data (e.g. Abstract) to communicate with implantable medical devices and also teaches the use of a variable load connected to the at least one implantable antenna, wherein data is transmitted by varying the load (e.g. Fig. 9, [0042]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Aghassian to have a variable load and transmit by varying the load and to provide asynchronous transfer of data between the external system and the implantable medical device as taught by Yakovlev in order to provide the predictable results of having a more efficient way of communication.Page 10 of 10
Greene teaches an active implantable medical device (e.g. Abstract) that is configured to provide neurostimulation (e.g. [0053]) and that comprises of a telecommunication configured for data retrieval (e.g. [0056]. They further teach performing a calibration routine by having a data retrieval apparatus 1006 periodically open the communications channel very briefly with the implantable medical device to assess the communications channel signal-to-noise (e.g. [0087], [0087]) and thus they teach a periodic security signal in a calibration routine to ensure that a transmission signal is operating within an expected quality range.  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Aghassian in view of Yakolev to have a periodic security signal in a calibration routine to ensure that the transmission signal is in an expected quality range as taught by Greene in order to provide the predictable results of maximizing signal-to-noise ratio, a highest data rate for a given design and power level, and minimizing the battery energy used by the implantable medical device to transmit the data, therefore having a more robust and efficient way of communication.Page 10 of 10
Regarding claim 211, “modified” Aghassian teaches the invention as claimed and Aghassian further teaches that the external charger and the external programmer may be a single device and they teach that the external system is configured to transmit power and data to the implantable system (i.e. the IPG receives programming instructions and power from the external system (e.g. [0033],[0034])). Aghassian also incorporates by reference U.S. Patent Number: US 6516227 (e.g. [0032]) which teaches that the data is transmitted to the implantable system by combining a power carrier with a data signal (e.g. Col. 16 line 61- col. 17 line 12 of US 6516227).  
Regarding claim 213, 217 and 218, Resp. to Office Action of October 7, 2021“modified” Aghassian teaches the invention as claimed and Aghassian further teaches that the external charger and the external programmer may be a single device and they teach that the external system is configured to transmit power and data to the implantable system (i.e. the IPG receives programming instructions and power from the external system (e.g. [0033], [0034])). Aghassian teaches that the device may be used to application other than spinal cord stimulators depending upon the target tissue (e.g. [0027]) and therefore they teach that the apparatus is configured to provide configurable transfer of data between or from the external system to the implantable system.  
Regarding claim 214, “modified” Aghassian teaches the invention as claimed and Aghassian teaches the apparatus is configured to provide two-way communication between the first external device and the first implantable device (e.g. 36 Fig 1, [0033], [0034], [0045]).  
Regarding claim 219, Resp. to Office Action of October 7, 2021“modified” Aghassian teaches the invention as claimed and Aghassian further teaches that the  depth at which the implantable medical device is implanted is calculated (e.g. Fig. 7,[0013]) and therefore they teach at the data transfer comprises an adjustable parameter such as modulation depth and combinations thereof.  
Regarding claim 222, Resp. to Office Action of October 7, 2021“modified” Aghassian teaches the invention as claimed and Aghassian further teaches that the depth at which the implantable medical device is implanted is calculated (e.g. Fig. 7, [0013]) and therefore they teach at the treatment parameter is adjusted based on performance of the first implantable device.  
Regarding claim 225, Resp. to Office Action of October 7, 2021“modified” Aghassian teaches the invention as claimed and Aghassian further teaches that the  processor sweeps the frequency at different intervals and the depth at which the implantable medical device is implanted is calculated (e.g. [0054],[0055])  and then a calibration routine is performed based on the periodic signals (i.e. additional data points may be added and the pre-calibrated table is stored in memory e.g. [0056]-[0058], Note: the claim does not recite what the steps of the calibration routine are).  
Regarding claim 226, “modified” Aghassian teaches the invention as claimed and Aghassian further teaches that the external charger and the external programmer may be a single device and they teach that the external system is configured to transmit power and data to the implantable system (i.e. the IPG receives programming instructions and power from the external system (e.g. [0033], [0034])) and tehefore they teach that the first external device is configured to adjust a stimulation waveform delivered by the first implantable device.  
Regarding claim 227, “modified” Aghassian teaches the invention as claimed and Aghassian teaches the apparatus is  a neurostimulation device (e.g. [0011])  and is capable of providing  a treatment for medically refractory angina, a movement disorder, pain treatment, cancer pain treatment, chronic critical limb ischemia, complex regional pain syndrome, deep brain stimulation, medically refractory epilepsy, failed back surgery syndrome, fecal constipation, fecal incontinence, urinary incontinence, a urologic disorder, a gastric disorder, GERD, chronic indigestion, gastroparesis, obesity, diabetes, medically refractory headaches, migraine treatment, neuropathy, neuropathic pain, peripheral neuropathy, pelvic floor dysfunction, Parkinson's disease, spasticity, or combinations thereof (e.g. [0027],[0011] Note: the claims do not recite any additional special structural features).  
Regarding claims 228 and 229, “modified” Aghassian teaches the invention as claimed and Aghassian teaches that the apparatus is configured to provide spinal cord stimulation (e.g. [0011] Fig.2, [0027]), vagus nerve stimulation, gastric stimulation, sacral nerve stimulation, auditory brainstem stimulation, occipital nerve stimulation, peripheral nerve stimulation, or combinations thereof and wherein the stimulation activates nerves, inhibit nerve activity, and/or block propagation of neural signalingPage 4 of 6 (e.g. [0003], [0004],[0030]-[0032]).4823-1328-8702 
Claims 215 and 220-223 are rejected under 35 U.S.C. 103 as being unpatentable over Aghassian (U.S. Patent Application Publication Number: US 2010/0137948 A1, hereinafter “Aghassian” - PREVIOUSLY CITED) in view of Yakolev (U.S. Patent Application Publication Number: US 2013/0215979 A1, hereinafter “Yakolev” - PREVIOUSLY CITED) and Greene et al (U.S. Patent Application Publication Number: US 2014/0266774 A1, hereinafter “Greene”) and further in view of Hill et al (U.S. Patent Application Publication Number: US 2007/0213773 A1, hereinafter “Hill” - PREVIOUSLY CITED).  
Regarding claims 215, 220, 221 and 223, “modified” Aghassian teaches the invention as claimed and Aghassian teaches that the apparatus is an SCS system and incorporates by reference U.S. Patent Number: US 6516227 (e.g. [0027],[0028]. However they do not specifically teach that the apparatus comprises closed-loop feedback configured to adapt performance of the apparatus in real-time.  Hill teaches a closed loop neuromodulation system with an implantable neural stimulator and one or more sensors to provide closed loop feedback control and wherein a treatment parameter is adjusted based on sensed change in patient parameter (e.g. [0031] claims 1-19). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Aghassian in view of Yakolev and Greene to a closed loop feedback to adapt the performance of the apparatus in real time as taught by Hill in order to provide the predictable results of providing a more effective stimulation therapy. 
Regarding claim 222, Resp. to Office Action of October 7, 2021“modified” Aghassian teaches the invention as claimed and Aghassian further teaches that the depth at which the implantable medical device is implanted is calculated (e.g. Fig. 7, [0013]) and therefore they teach at the treatment parameter is adjusted based on performance of the first implantable device.  
Claim 224 is rejected under 35 U.S.C. 103 as being unpatentable over Aghassian (U.S. Patent Application Publication Number: US 2010/0137948 A1, hereinafter “Aghassian” - PREVIOUSLY CITED) in view of Yakolev (U.S. Patent Application Publication Number: US 2013/0215979 A1, hereinafter “Yakolev” - PREVIOUSLY CITED) and Greene et al (U.S. Patent Application Publication Number: US 2014/0266774 A1, hereinafter “Greene”) and further in view of Banna et al (U.S. Patent Application Publication Number: US 2013/0265144 A1, hereinafter “Banna” - PREVIOUSLY CITED).  
Regarding claim 224, “modified” Aghassian teaches the invention as claimed except for the first external device comprising a unique ID. Banna teaches a system and method comrpisisng an implant device and an external device with a unique identifier (e.g. [0054]-[0056]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Aghassian in view of Yakolev and Greene to have a unique identifier for the first external device in as taught by Banna in order to provide the predictable results of improving security and having a more efficient way of communication. 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792